Name: 89/471/EEC: Commission Decision of 14 July 1989 authorizing methods for grading pig carcases in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural structures and production;  animal product;  Europe;  documentation
 Date Published: 1989-08-10

 Avis juridique important|31989D047189/471/EEC: Commission Decision of 14 July 1989 authorizing methods for grading pig carcases in Germany (Only the German text is authentic) Official Journal L 233 , 10/08/1989 P. 0030 - 0032*****COMMISSION DECISION of 14 July 1989 authorizing methods for grading pig carcases in Germany (Only the German text is authentic) (89/471/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5); Whereas the Commission, by its Decision 87/43/EEC (6), has authorized methods for grading pig carcases in Germany; Whereas their application has shown that the results of the three authorized methods are difficult to compare; Whereas with a view to improving the transparency of the market, the Government of the Federal Republic of Germany has requested the Commission to authorize the use of one main method on its territory consisting in the fixing of measuring points and of a single estimation formula for the lean meat content and has submitted for this purpose the information required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the said grading methods are fulfilled; Whereas, however, the method to be thus authorized concerning the taking of measurements is based on the use of the apparatus 'Ultrasound-Scanner' ('SSD 256') the use of which in the abattoirs in general does not seem to be possible in practice; whereas as a consequence it is appropriate, subject to supervision by the Commission, to authorize the use of other apparatus for the grading of pig carcases after they have passed a calibration test by giving equivalent results concerning the values of assessment measurements of the percentage of lean meat to those obtained by the use of the 'Ultrasound-Scanner' ('SSD 256'); Whereas it is necessary, in addition, to maintain a simple method for small abattoirs which are not in a position to bear investment costs engendered by the method mentioned above; whereas for this reason it is appropriate for the moment to continue the use of the method known as 'Zwei-Punkt-Messverfahren' but to limit its use to abattoirs which do not exceed a fixed amount of slaughterings; Whereas a new decision should be adopted for the sake of clarity to include the two methods mentioned above; whereas, as a consequence, Decision 87/43/EEC should be repealed; Whereas no modification of apparatus or grading method may be authorized except by means of a new Commission decision adopted in the light of experience gained; whereas, for this reason, the present authorization may be revoked; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 1. As a method for grading of pig carcases the assessment method for lean meat based on the use of the apparatus 'Ultrasound-Scanner' ('SSD 256'), details of which are given in Part 1 of the Annex, is hereby authorized. 2. The use of all other apparatus for grading pig carcases is subject to the requirement for ensuring that the values of the measurements and assessed results are equivalent to the method mentioned in paragraph 1. To this end the apparatus must satisfy a calibration procedure carried out by the competent German authorities concerning the proof of exactitude of the values of the measurements x1 and x2 as indicated in the Annex. 3. When a pig grading apparatus has satisfied the calibration procedure mentioned in paragraph 2, the Government of the Federal Republic of Germany shall inform the Commission before the first use of the apparatus by supplying all necessary particulars. In this case the procedure laid down in Article 25 of Regulation (EEC) No 2759/75 shall be applied. Article 2 The use of the method termed 'Zwei-Punkt-Messverfahren' ('ZP'), details of which are given in Part 2 of the Annex, is hereby authorized. However, this method shall only be authorized for abattoirs which do not exceed a weekly slaughtering of 200 pigs as a yearly average. Article 3 Any modification of the apparatus or of the assessment methods (measurement sites and formulae) shall not be authorized. Article 4 Decision 87/43/EEC is hereby repealed. However, until 30 June 1990, the Federal Republic of Germany may continue to apply the scale for grading pig carcases laid down in Decision 87/431/EEC instead of the scale determined in this Decision. Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 14 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 129, 11. 5. 1989, p. 12. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 285, 25. 10. 1985, p. 39. (6) OJ No L 17, 20. 1. 1987, p. 38. ANNEX METHODS FOR GRADING PIG CARCASES IN GERMANY PART I Ultrasound-Scanner (SSD 256) 1. The assessment method provided for in paragraph 2 is to be used as a method for the grading of pig carcases established on the basis of the values of the measurements obtained by the apparatus known as 'Ultrasound-Scanner' ('SSD 256'). Every apparatus used in the abattoir must be calibrated and must give values of the measurements equivalent to those of the Ultrasound-Scanner (SSD 256). 2. The lean meat content of the carcase is calculated on the basis of the following formula: 1.2 // y // = 54,456 - 0,75027 x1 + 0,21181 x2 where: 1.2 // y // = the estimated percentage of lean meat in the carcase, // x1 // = the thickness of backfat (including rind) in millimetres, measured at 7 cm off the midline of the split carcase, between the second and third last ribs, // x2 // = the thickness of the muscle in millimetres, measured at the same time and in the same place as x1. The formula shall be valid for carcases weighing between 50 and 120 kilograms. PART II Zwei-Punkt-Messverfahren (ZP) 1. Grading pig carcases may be carried out by use of the method terms 'Zwei-Punkt-Messverfahren' ('ZP'). 2. The lean meat content of the carcase shall be calculated according to the following formula: 1.2.3.4 // y // = 47,978 + 26,0429 // S F // + 4,5154 § F - 2,5018 log S - 8,4212 § S. where: 1.2,4 // y // = the estimated percentage of lean meat in the carcase, // S // = the minimum thickness of visible fat (including rind) on the midline of the split carcase in millimetres, covering the lumbar muscle (M. glutaeus medius), // F // = the visible thickness of the lumbar muscle on the midline of the split carcase in millimetres, measured at the shortest connection between the front (cranial) end of the lumbar muscle and the upper (dorsal) edge of the vertebral canal. The formula shall be valid for carcases weighing between 50 and 120 kilograms.